— Judgment unanimously affirmed with costs. Memorandum: In this declaratory judgment action, plaintiff challenged the constitutionality of the seat belt law (Vehicle and Traffic Law § 1229-c). It is well established that "every *875legislative enactment enjoys a strong presumption of constitutionality which, although rebuttable, requires the challenging party to demonstrate that the enactment is unconstitutional beyond a reasonable doubt” (Pharmaceutical Mfrs. Assn. v Whalen, 54 NY2d 486, 493; Health Ins. Assn. v Harnett, 44 NY2d 302, 310). The bare attorney’s affidavit furnished by plaintiff claiming that the seat belt law is unconstitutional was insufficient to overcome the presumption of constitutionality. (Appeal from judgment of Supreme Court, Steuben County, Tillman, J. — summary judgment.) Present — Callahan, J. P., Doerr, Boomer, Green and Pine, JJ. [See, 130 Misc 2d 113.]